Citation Nr: 0800983	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for schizophrenia, which 
is currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued the veteran's evaluation for 
chronic paranoid schizophrenia at 50 percent disabling.  

In his June 2005 Substantive Appeal, the veteran reported 
that he was no longer able to work due to his psychiatric 
disability, and in December 2007 written argument, his 
representative affirmatively asserted an informal claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
To date, this issue has not been considered by VA and it is 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected schizophrenia 
is more severe than the current evaluation reflects.  He 
argues that he is unable to obtain or maintain employment or 
establish and maintain social relationships due to the 
condition.  

In this case, the veteran failed to report to a scheduled VA 
examination in April 2004.  In a letter dated March 2004, the 
veteran informed the RO that he was unable to attend the 
appointment due to a lack of transportation.  He subsequently 
asked that the examination be rescheduled to a Wednesday so 
that a ride could be provided by DVA (Disabled American 
Veterans).  Although the file indicates that such an 
appointment was scheduled on a Wednesday, he again failed to 
report.  As his representative points out, the record does 
not show that the veteran received notification of the 
appointment.  Because he was not advised of the importance of 
reporting for the examination so that he could make an 
informed decision as to whether to report, see Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991), the Board concludes 
that he should be given another opportunity to be examined by 
VA.  As such, this claim must be remanded.  

Finally, the record shows that he has been receiving private 
treatment for his psychiatric disability from Dr. William E. 
Coleman, Jr. of Southern Psychiatry and Psychology.  However, 
the most recent treatment records from that physician are 
dated September 2003.  As such, on remand, the RO must 
attempt to obtain records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the 
necessary authorization to obtain the 
veteran's treatment records from Dr. 
Coleman since October 2003.

2.  After completion of the above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
severity of his psychiatric disability.  
The claims folder should be made 
available to and reviewed by the 
examiner.  The veteran is advised that 
the examination requested in this remand 
is necessary to evaluate his claim and 
that his failure, without good cause, to 
report for the examination may result in 
the denial of his claim.  See 38 C.F.R. 
§ 3.655.  

The examiner should provide a multi-axial 
diagnosis, to include a Global Assessment 
Functioning scale score, and an 
explanation of what the score means.  The 
examiner should be asked to indicate 
whether the veteran's schizophrenia is 
productive of: 1) suicidal ideation; 2) 
obsessional rituals which interfere with 
routine activities; 3) speech 
intermittently illogical, obscure, or 
irrelevant; 4) near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; 5) impaired impulse control 
(such as unprovoked irritability with 
periods of violence); 6) spatial 
disorientation; 7) neglect of personal 
appearance and hygiene; 8) difficulty in 
adapting to stressful circumstances; 9) 
inability to establish and maintain 
effective relationships; 10) gross 
impairment in thought processes or 
communication; 11) persistent delusions 
or hallucinations; 12) grossly 
inappropriate behavior; 13) persistent 
danger of hurting self or others; 14) 
intermittent ability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
15) disorientation to time or place; 16) 
memory loss for names of close relatives, 
own occupation, or own name; or 17) 
inability to obtain or retain 
substantially gainful employment due to 
his psychiatric disability.  

3.  Then readjudicate the claim.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  The 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

